Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 6 and 8 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Wang et al (US 2018/0249471).
	Regarding claim 6, Wang discloses a transmission system (figure 4) comprising: 
a first base station (Figure 4: base station 110); 
(Figure 4: base station 111); and 
a parent station configured to control the first base station and the second base station, the parent station being configured to switch between a first mode and a second mode (Figure 4: core network node 101. Paragraph 0034: Also, the first and second AP 110, 111 may also be connected to and exchange information via a core network node 101.), wherein 
in the first mode, the first base station and the second base station transmit first data and second data to a reception device, respectively, the first data being same as the second data (Figure 4 shows the communication between the multiple base stations and the mobile station near the border of each of the plurality of cells. Figure 4 shows an overlap area that is inside the communication of both base stations. Paragraph 0012: the wireless communication network comprises at least a first and a second AP, having overlapping cells using contention based transmission resources on the same frequency. The network node controls the first AP to transmit information indicating that wireless devices served by the first AP are not to contend for the contention based transmission resources, when the second AP is transmitting a Null Data Packet (NDP). Then the network node controls the second AP to transmit a NDP.). 
in the second mode, the first base station unicasts third data to the reception device and the second base station does not unicast to the reception device (Figure 4: When the mobile 121 moves out of the overlapping area of the cells, only the second base station will communicate data to the mobile at that time. This data will be different than data sent previously.), 

in the first sub-mode, the first data and the second data are transmitted simultaneously at a first frequency channel and a second frequency channel, respectively (Paragraph 0003: In order to avoid interference in wireless communication networks using contention based transmissions on the same frequency, different frequencies or channels, should be assigned to neighboring or nearby BSSs. Paragraph 0002: A Basic Serving Set (BSS) comprises an Access point (AP) and a number of stations (STA) located within a certain coverage area or cell being served by the AP.), and 
in the second sub-mode, the first data and the second data are transmitted in a first time slot and a second time slot at a third frequency channel, respectively (Paragraph 0012: the wireless communication network comprises at least a first and a second AP, having overlapping cells using contention based transmission resources on the same frequency. The network node controls the first AP to transmit information indicating that wireless devices served by the first AP are not to contend for the contention based transmission resources, when the second AP is transmitting a Null Data Packet (NDP). Then the network node controls the second AP to transmit a NDP.).
Regarding claim 8, Wang discloses wherein in the second mode, the second base station uni-casts fourth data to another reception device (Figure 4: Base station 111 will communicate with mobile station 122. This data will not be the same data communicated to mobile station 121 since these are individual users communicating individual data.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2018/0249471) in view of Shen et al (US 8,732,778).
	Regarding claim 7, Wang discloses the system stated above, Wang does not disclose wherein the parent station performs the second mode even if the reception device is located within a communication area of the second base station.  Shen discloses the mobile wireless network described in the abstract. Shen further discloses each wireless device 104 may be served by one of the base stations 109, usually the base station 109 that the particular mobile wireless device has the best quality radio link with. When one of the mobile wireless devices moves, the quality of the radio link to the serving base station may change. Conventional handoff procedures are used to switch service for the moving mobile wireless device to a different base station as stated in column 2, lines 44-53. When the device is in the service areas of both the serving base station and the different base station, if the quality of the radio link with the serving base station is the best quality radio link, this best quality radio link between the serving base station and the mobile wireless device will be maintained. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,115,101 in view of Wang et al (US 2018/0249471). 
	Regarding claim 6, the reference discloses a transmission system (claim 1: communication system) comprising: 
a first base station (Claim 1: first AP); 
a second base station (Claim 1: second AP); and 
a parent station configured to control the first base station and the second base station, the parent station being configured to switch between a first mode and a second mode (Claim 1: a control circuit), wherein 
(Claim 1: in a first period: the first AP and second AP unicast data simultaneously at a first frequency.)). 
in the second mode, the first base station unicasts third data to the reception device and the second base station does not unicast to the reception device (Claim 1: in a second period, the first AP unicasts third data to the reception device and the second AP does not unicast to the reception device.), 
The reference does not disclose the first mode includes a first sub-mode and a second sub-mode, in the first sub-mode, the first data and the second data are transmitted simultaneously at a first frequency channel and a second frequency channel, respectively, and in the second sub-mode, the first data and the second data are transmitted in a first time slot and a second time slot at a third frequency channel, respectively
Wang discloses the first mode includes a first sub-mode and a second sub-mode, in the first sub-mode, the first data and the second data are transmitted simultaneously at a first frequency channel and a second frequency channel, respectively (Paragraph 0003: In order to avoid interference in wireless communication networks using contention based transmissions on the same frequency, different frequencies or channels, should be assigned to neighboring or nearby BSSs. Paragraph 0002: A Basic Serving Set (BSS) comprises an Access point (AP) and a number of stations (STA) located within a certain coverage area or cell being served by the AP.), and in the second sub-mode, the first (Paragraph 0012: the wireless communication network comprises at least a first and a second AP, having overlapping cells using contention based transmission resources on the same frequency. The network node controls the first AP to transmit information indicating that wireless devices served by the first AP are not to contend for the contention based transmission resources, when the second AP is transmitting a Null Data Packet (NDP). Then the network node controls the second AP to transmit a NDP.).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate the teaching of Wang into the system of the reference. Wang discloses methods of avoiding interference in wireless communication systems that can improve the effectiveness of the communication system.
Regarding claim 7, the reference discloses the reception device fixedly located in a second location within communication areas of the first AP and the second AP (Claim 1).
Regarding claim 8, the reference discloses the control circuit is configured to control the second AP to unicast to the other reception device in the second period (Claim 3).

5.	Claims 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. 10,707,941 in view of Wang et al (US 20180249471).
(claim 13: communication system) comprising: 
a first base station (Claim 13: first AP); 
a second base station (Claim 13: second AP); and 
a parent station configured to control the first base station and the second base station, the parent station being configured to switch between a first mode and a second mode (Claim 13: a control circuit), wherein 
in the first mode, the first base station and the second base station transmit first data and second data to a reception device, respectively, the first data being same as the second data (Claim 13: in a first period: the first AP and second AP unicast data simultaneously at a first frequency.). 
in the second mode, the first base station unicasts third data to the reception device and the second base station does not unicast to the reception device (Claim 13: in a second period, the first AP unicasts third data to the reception device and the second AP does not unicast to the reception device.), 
The reference does not disclose the first mode includes a first sub-mode and a second sub-mode, in the first sub-mode, the first data and the second data are transmitted simultaneously at a first frequency channel and a second frequency channel, respectively, and in the second sub-mode, the first data and the second data are transmitted in a first time slot and a second time slot at a third frequency channel, respectively
Wang discloses the first mode includes a first sub-mode and a second sub-mode, in the first sub-mode, the first data and the second data are transmitted (Paragraph 0003: In order to avoid interference in wireless communication networks using contention based transmissions on the same frequency, different frequencies or channels, should be assigned to neighboring or nearby BSSs. Paragraph 0002: A Basic Serving Set (BSS) comprises an Access point (AP) and a number of stations (STA) located within a certain coverage area or cell being served by the AP.), and in the second sub-mode, the first data and the second data are transmitted in a first time slot and a second time slot at a third frequency channel, respectively (Paragraph 0012: the wireless communication network comprises at least a first and a second AP, having overlapping cells using contention based transmission resources on the same frequency. The network node controls the first AP to transmit information indicating that wireless devices served by the first AP are not to contend for the contention based transmission resources, when the second AP is transmitting a Null Data Packet (NDP). Then the network node controls the second AP to transmit a NDP.).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate the teaching of Wang into the system of the reference. Wang discloses methods of avoiding interference in wireless communication systems that can improve the effectiveness of the communication system.
Regarding claim 8, the reference discloses the control circuit is configured to control the second AP to unicast fourth data to another reception device in the second period (Claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/3/2022